Exhibit 10.4

STOCKHOLDERS AGREEMENT

BY AND AMONG

MEDIAALPHA, INC.

AND

THE STOCKHOLDERS PARTY HERETO

DATED AS OF OCTOBER 27, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

Section 1.1.

   Definitions      2  

Section 1.2.

   Other Interpretive Provisions      6   ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1.

   Existence; Authority; Enforceability      7  

Section 2.2.

   Absence of Conflicts      7  

Section 2.3.

   Consents      7   ARTICLE III

 

GOVERNANCE

 

Section 3.1.

   The Board      8  

Section 3.2.

   Voting Agreement      13  

Section 3.3.

   Additional Management Provisions      13  

Section 3.4.

   Confidentiality      13  

Section 3.5.

   Access      14  

Section 3.6.

   Controlled Company      14  

Section 3.7.

   Actions Requiring Principal Stockholder Approval      15   ARTICLE IV

 

GENERAL PROVISIONS

 

Section 4.1.

   Company Charter and Company By-laws      17  

Section 4.2.

   Freedom to Pursue Opportunities      17  

Section 4.3.

   Assignment; Benefit      18  

Section 4.4.

   Restrictions on Business Combination Transactions      18  

Section 4.5.

   Termination      19  

Section 4.6.

   Limits on Transfer or Issuance of Common Stock      19  

Section 4.7.

   Severability      19  

Section 4.8.

   Entire Agreement; Amendment      20  

Section 4.9.

   Counterparts      20  

Section 4.10.

   Notices      21  

Section 4.11.

   Governing Law      23  

Section 4.12.

   Jurisdiction      23  

Section 4.13.

   Waiver of Jury Trial      23  

Section 4.14.

   Specific Performance      24  

Section 4.15.

   Subsequent Acquisition of Shares      24  

Section 4.16.

   Transfer Restrictions on Class B Common Stock      24  

Section 4.17.

   Effectiveness      25  



--------------------------------------------------------------------------------

This STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of October 27, 2020, is
made by and among:

i. MediaAlpha, Inc., a Delaware corporation (the “Company”);

ii. White Mountains Investments (Luxembourg) S.à r.l., a Luxembourg private
limited liability company (société à responsabilité limitée) (“WTM” and,
together with any of its Permitted Affiliate Transferees (as defined below),
collectively, the “WTM Investor”);

iii. Insignia QL Holdings, LLC, a Delaware limited liability company, and
Insignia A QL Holdings, LLC, a Delaware limited liability company (collectively,
“Insignia” and, together with any of its Permitted Affiliate Transferees,
collectively, the “Insignia Investor”);

iv. Steven Yi, Eugene Nonko and Ambrose Wang (together with their respective
Founder Holding Vehicles through which they indirectly hold Common Stock, each,
a “Founder” and collectively, the “Founders” and, together with any of their
respective Permitted Affiliate Transferees, collectively, the “Founder
Investor”); and

v. such other Persons who from time to time become party hereto by executing a
counterpart signature page hereof and are designated by the Board (as defined
below) as “Other Stockholders” (the “Other Stockholders” and, together with the
WTM Investor, the Insignia Investor and the Founder Investor, the
“Stockholders”).

For purposes of this Agreement, each of the WTM Investor, the Insignia Investor
and the Founder Investor (treating the Founder Investor as a single Stockholder
for this purpose) is a “Principal Stockholder”.

RECITALS

WHEREAS, pursuant to a Reorganization Agreement, dated as of the date hereof,
the Company, QL Holdings LLC, the Principal Stockholders and certain other
Persons have effected a series of reorganization transactions (collectively, the
“Reorganization Transactions”);

WHEREAS, after giving effect to the Reorganization Transactions, (a) WTM will
hold shares of the Company’s Class A common stock, par value $0.01 per share
(the “Class A Common Stock”), and (b) Insignia and the Founders will hold
(i) shares of the Company’s Class B common stock, par value $0.01 per share (the
“Class B Common Stock” and, together with the Class A Common Stock, the “Common
Stock”) and (ii) QL Holdings LLC’s Class B-1 units (the “Class B-1 Units”),
which (together with an equivalent number of shares of Class B Common Stock)
will, subject to certain restrictions, be exchangeable from time to time for
shares of the Class A Common Stock, or, at the Company’s election, cash of an
equivalent value, pursuant to an Exchange Agreement dated as of the date hereof
(the “Exchange Agreement”);



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, the Company has priced an initial public offering
(the “IPO”) of shares of its Class A Common Stock pursuant to an Underwriting
Agreement dated as of the date hereof; and

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Stockholders following the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1.    Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Action” has the meaning set forth in Section 3.1(i).

“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) if
such specified Person is a natural Person, (A) in the event of a bona fide
estate planning transaction in which such Person retains voting control of any
Class A Common Stock Transferred, made for no consideration and not made with
the intent to or result of circumventing the intent of this Agreement, (i) such
Person’s spouse, lineal descendants (including adopted children) or ancestors,
(ii) any custodian or trustee of any trust, partnership, limited liability
company or other entity wholly for the benefit of, or the ownership interests of
which are owned wholly by, such Person and/or any such Person’s spouse, lineal
descendants (including adopted children) or ancestors or (iii) a charitable
foundation under the control of such Person or (B) upon the death of such
Person, his or her estate, heirs, executors or administrators or, a trustee of a
trust under his or her will or transferee by intestacy. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. For the avoidance of doubt, none of the WTM Investor, the Insignia
Investor or the Founder Investor shall constitute an Affiliate of the Company,
QL Holdings LLC or any of their respective subsidiaries.

“Affiliate Transaction” has the meaning set forth in Section 3.7.

“Agreement” has the meaning set forth in the Preamble.

“Board” means the board of directors of the Company.

 

2



--------------------------------------------------------------------------------

“Business Combination Transaction” has the meaning set forth in Section 4.4.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or specifically authorized by law to be closed in the
City of New York.

“Change in Control” means any transaction or series of related transactions
(whether by merger, consolidation, recapitalization, liquidation or sale or
transfer of Company Shares or assets (including equity securities of any
subsidiary) or otherwise) as a result of which any Person or group, within the
meaning of Section 13(d)(3) of the Exchange Act (other than the Principal
Stockholders and their respective Affiliates, any group of which the foregoing
are members and any other members of such a group), obtains ownership, directly
or indirectly, of (i) Company Shares that represent more than 50% of the total
voting power of the outstanding Company Shares of the Company or applicable
successor entity or (ii) all or substantially all of the assets of the Company
and the subsidiaries of the Company on a consolidated basis.

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

“Class A Common Stock” has the meaning set forth in the Recitals.

“Class A-1 Units” means the Class A-1 units of QL Holdings LLC.

“Class B Common Stock” has the meaning set forth in the Recitals.

“Class B-1 Units” has the meaning set forth in the Recitals.

“Closing” means the closing of the IPO.

“Common Stock” has the meaning set forth in the Recitals.

“Company” has the meaning set forth in the Preamble.

“Company By-laws” means the by-laws of the Company in effect on the date hereof.

“Company Charter” means the certificate of incorporation of the Company in
effect on the date hereof.

“Company Shares” means (i) all shares of Common Stock that are not then subject
to vesting (including shares that were at one time subject to vesting to the
extent they have vested), (ii) all shares of Common Stock issuable upon
exercise, conversion or exchange of any option, warrant or convertible security
that are not then subject to vesting (including shares that were at one time
subject to vesting to the extent they have vested) (without double counting
shares of Class A Common Stock issuable upon an exchange of shares of Class B
Common Stock together with Class B-1 Units) and (iii) all shares of Common Stock
directly or indirectly issued or issuable with respect to the securities
referred to in clause (i) or (ii) above by way of unit or stock dividend or unit
or stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.

 

3



--------------------------------------------------------------------------------

“D&O Indemnitees” has the meaning set forth in Section 3.1(h).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Exchange Agreement” has the meaning set forth in the Recitals.

“Founders” has the meaning set forth in the Preamble.

“Founder Holding Vehicles” means, collectively, QuoteLab Holdings, Inc., a
Delaware corporation classified as an S corporation for U.S. federal income tax
purposes, and the Founder Trusts.

“Founder Investor” has the meaning set forth in the Preamble.

“Founder Trusts” means, collectively, (i) in the case of Steven Yi, OBF
Investments, LLC, a Nevada limited liability company, (ii) in the case of Eugene
Nonko, O.N.E. Holdings LLC, a Washington limited liability company, and (iii) in
the case of Ambrose Wang, Wang Family Investments LLC, a Washington limited
liability company.

“Founder Director” has the meaning set forth in Section 3.1(a).

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Indemnitees” has the meaning set forth in Section 3.1(j).

“Insignia” has the meaning set forth in the Preamble.

“Insignia Director” has the meaning set forth in Section 3.1(a).

“Insignia Investor” has the meaning set forth in the Preamble.

“Intermediate Holdco” means Guilford Holdings, Inc., a Delaware corporation.

“IPO” has the meaning set forth in the Recitals.

“LLC Agreement” means the Fourth Amended and Restated Limited Liability Company
Agreement of QL Holdings LLC dated as of the date hereof.

 

4



--------------------------------------------------------------------------------

“Majority in Interest of the Principal Stockholders” means holders of the
majority of the Common Stock beneficially owned by the Principal Stockholders.

“Necessary Action” means, with respect to a specified result, all actions
reasonably necessary and reasonably within the control of the Person(s) required
hereby to take such actions to cause such result, including (i) voting or
providing a written consent or proxy with respect to the Company Shares,
(ii) causing the adoption of stockholders’ resolutions and amendments to the
organizational documents of the Company, (iii) executing agreements and
instruments, and (iv) making, or causing to be made, with governmental,
administrative or regulatory authorities, all filings, registrations or similar
actions that are reasonably required to achieve such result.

“Other Stockholders” has the meaning set forth in the Recitals.

“Permitted Affiliate Transferee” has the meaning set forth in Section 4.3(a).

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Principal Stockholder” has the meaning set forth in the Preamble.

“Principal Stockholder Designee” has the meaning set forth in Section 3.1(b).

“Principal Stockholder Indemnitors” has the meaning set forth in Section 3.1(h).

“Purported Owner” has the meaning set forth in Section 4.16(a).

“Registration Statement” means the Registration Statement on Form S-1, as
amended, filed by the Company with the SEC in connection with the IPO.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Person associated with, or acting on
behalf of, such Person.

“Restricted Shares” has the meaning set forth in Section 4.16(a).

“Restrictions” has the meaning set forth in Section 4.16(a).

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

 

5



--------------------------------------------------------------------------------

“Share Exchange” means a share exchange involving more than 50% of the shares of
the Common Stock. Share exchanges effected in accordance with the Exchange
Agreement shall not constitute a “Share Exchange” for purposes of this
Agreement.

“Stockholder” has the meaning set forth in the Preamble.

“Stockholder Indemnitee” has the meaning set forth in Section 3.1(i).

“Tax Receivables Agreement” means the tax receivables agreement by and among the
Company, QL Holdings LLC and the other parties thereto, dated as of the date
hereof.

“Transfer” means, with respect to any Company Shares, any interest therein, or
any other securities or equity interests, a direct or indirect transfer, sale,
exchange, assignment, pledge, hypothecation or other encumbrance or other
disposition thereof, including the grant of an option or other right, whether
directly or indirectly, whether voluntarily, involuntarily or by operation of
law; and “Transferred”, “Transferee” and “Transferor” shall each have a
correlative meaning.

“Transfer Agent” has the meaning set forth in Section 4.16(a).

“Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“WTM” has the meaning set forth in the Preamble.

“WTM Director” has the meaning set forth in Section 3.1(a).

“WTM Investor” has the meaning set forth in the Preamble.

Section 1.2.    Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

(c)    The term “including” is not limiting and means “including without
limitation.”

(d)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(e)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

(f)    References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof.

 

6



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1.    Existence; Authority; Enforceability. Such party (other than any
party that is a natural Person) has the power and authority to enter into this
Agreement and to perform its obligations hereunder. Such party (other than any
party that is a natural Person) is duly organized and validly existing under the
laws of its jurisdiction of organization, and the execution of this Agreement,
and the performance of its obligations hereunder, have been authorized by all
necessary action on the part of its board of directors (or equivalent) and
shareholders (or other holders of equity interests), if required, and no other
act or proceeding on its part is necessary to authorize the execution of this
Agreement or the performance of its obligations hereunder. This Agreement has
been duly executed by such party and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to the
effect of any laws relating to bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or preferential transfers, or similar laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 2.2.    Absence of Conflicts. The execution and delivery by such party
of this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party (other than any party that is a natural
Person), (b) result in any material violation, breach, conflict, default or an
event of default (or an event which with notice, lapse of time, or both, would
constitute a default or an event of default), or give rise to any right of
acceleration or termination or any additional material payment obligation, under
the terms of any material contract, agreement or permit to which such party is a
party or by which such party’s assets or operations are bound or affected, or
(c) violate any law applicable to such party, except, in the case of each of
(b) and (c) with respect to the Stockholders, for any such violation, breach,
conflict or default that would not impair in any material respect the ability of
such Stockholder to perform its respective obligations hereunder.

Section 2.3.    Consents. Other than as expressly required herein or any
consents which have already been obtained, no material consent, waiver,
approval, authorization, exemption, registration, license or declaration is
required to be made or obtained by such party in connection with the execution,
delivery or performance of this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE III

GOVERNANCE

Section 3.1.    The Board.

(a)    Composition of Initial Board. Prior to Closing, the Company and the
Stockholders shall take all Necessary Action to cause the Board to be comprised
of nine directors, (i) two of whom shall be designated by the WTM Investor
(each, a “WTM Director”), (ii) two of whom shall be designated by the Insignia
Investor (each, an “Insignia Director”), (iii) two of whom shall be designated
jointly by the Founder Investor (each, a “Founder Director”) and (iv) three of
whom shall be a director who meets the independence criteria set forth in Rule
10A-3 under the Exchange Act (each, an “Unaffiliated Director”). The foregoing
directors shall be divided into three classes of directors, each of whose
members shall serve for staggered three-year terms as follows:

(1)    the class I directors shall include one WTM Director, one Insignia
Director and one Founder Director;

(2)    the class II directors shall include one WTM Director, one Insignia
Director and one Founder Director; and

(3)    the class III directors shall include each of the three Unaffiliated
Directors.

The initial term of the class I directors shall expire immediately following the
Company’s first annual meeting of stockholders at which directors are elected
following the completion of the IPO. The initial term of the class II directors
shall expire immediately following the Company’s second annual meeting of
stockholders at which directors are elected following the completion of the IPO.
The initial term of the class III directors shall expire immediately following
the Company’s third annual meeting at which directors are elected following the
completion of the IPO.

(b)    Principal Stockholder Representation. For so long as a Principal
Stockholder holds a number of shares of Common Stock representing at least the
percentage shown below of the number of shares of Common Stock issued and
outstanding as of the Closing, there shall be included in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals designated by such Principal Stockholder (each, a “Principal
Stockholder Designee”) that, if elected, will result in such Principal
Stockholder having the number of directors serving on the Board that is shown
below.

 

Percent

   Number of
Directors  

12.5% or greater

     2  

Less than 12.5% but greater than or equal to 5%

     1  

 

8



--------------------------------------------------------------------------------

Upon any decrease in the number of directors that a Principal Stockholder is
entitled to designate for election to the Board, such Principal Stockholder
shall take all Necessary Action to cause the appropriate number of Principal
Stockholder Designees to tender their resignations. The Board shall have the
option, but not the obligation, to accept any such resignations, and if such
resignation is accepted, the Board may take all Necessary Action to cause the
authorized size of the Board to be reduced accordingly.

(c)    CEO Representation. Subject to the last sentence of Section 3.1(d), if at
any time none of the Founders is the Chief Executive Officer, (i) the Chief
Executive Officer shall be designated for election or appointed to the Board as
promptly as reasonably practicable, (ii) the Board may take all Necessary Action
to so designate or appoint such Chief Executive Officer and cause the authorized
size of the Board to be increased accordingly, and (iii) if the term of such
Chief Executive Officer as a director on the Board is to expire in conjunction
with any annual or special meeting of stockholders at which directors are to be
elected, such Chief Executive Officer shall be included in the slate of nominees
recommended by the Board for election.

(d)    Vacancies. Except as provided in Section 3.1(b) and the last sentence of
this Section 3.1(d), (i) each Principal Stockholder shall have the exclusive
right to remove its designees from the Board, and the Company and the Principal
Stockholders shall take all Necessary Action to cause the removal of any such
designee at the request of the designating Principal Stockholder and (ii) each
Principal Stockholder shall have the exclusive right to designate for election
or appointment to the Board directors to fill vacancies created by reason of
death, removal or resignation of its designees to the Board, and the Company and
the other Principal Stockholders shall take all Necessary Action to cause any
such vacancies to be filled by replacement directors designated by such
designating Principal Stockholder as promptly as reasonably practicable. If at
any time the Chief Executive Officer (A) is a Founder and is terminated for
cause (as such term is defined in the employment or other similar agreement with
respect to such Chief Executive Officer) or (B) is not a Founder and resigns or
is terminated for any reason, the Chief Executive Officer shall resign from the
Board, and the Company and the Principal Stockholders shall take all Necessary
Action to remove the Chief Executive Officer from the Board and fill such
vacancy with the next Chief Executive Officer in office; provided that, in the
case of prong (A), the Founder Investor shall have the right to jointly
designate a replacement director subject to the consent of at least one of the
other Principal Stockholders, which consent shall not to be unreasonably
withheld. For the avoidance of doubt and notwithstanding anything to the
contrary in this paragraph, no Principal Stockholder shall have the right to
designate a replacement director, and the Company and the other Principal
Stockholders shall not be required to take any action to cause any vacancy to be
filled by any such designee, to the extent that election or appointment of such
designee to the Board would result in a number of directors designated by such
Principal Stockholder in excess of the number of directors that such Principal
Stockholder is then entitled to designate for membership on the Board pursuant
to Section 3.1(b).

(e)    Additional Unaffiliated Directors. For so long as any Principal
Stockholder has the right to designate at least one director for nomination
under this Agreement, the Company will take all Necessary Action to ensure that
the number of directors serving on the Board shall not exceed ten; provided,
that the number of directors may be increased if necessary to satisfy the
requirements of applicable laws and stock exchange regulations and applicable
listing requirements.

 

9



--------------------------------------------------------------------------------

(f)    Committees. The Company shall establish and maintain an audit committee
of the Board (the “Audit Committee”), a compensation committee of the Board (the
“Compensation Committee”), a nominating and corporate governance committee of
the Board (“Nominating and Corporate Governance Committee”), and such other
Board committees as the Board deems appropriate from time to time or as may be
required by applicable laws or stock exchange regulations. The committees shall
have such duties and responsibilities as are customary for such committees,
subject to the provisions of this Agreement. Subject to applicable laws and
stock exchange regulations:

(1)    The WTM Investor and the Insignia Investor shall each have the right to
have a representative appointed to serve on each committee of the Board (except
for the Audit Committee), and the Founder Investor shall have the right to have
a representative appointed to serve on each committee of the Board (except for
the Audit Committee and the Compensation Committee), in each case for so long as
such Principal Stockholder has the right to designate at least one director for
election to the Board. At any time any Principal Stockholder is entitled to have
a representative appointed to serve on a committee of the Board pursuant to the
immediately preceding sentence but either (i) does not elect to have a
representative appointed or (ii) is prohibited by applicable laws or stock
exchange regulations or applicable listing requirements from having a
representative appointed, such Principal Stockholder shall have the right to
have a representative appointed as an observer (each, an “Observer”) to such
committee.

(2)    Each Unaffiliated Director shall serve on the Audit Committee and, at all
times during which this Agreement is operative and effective, the Board shall
have determined that at least one director serving on the Audit Committee shall
qualify as an “audit committee financial expert” under the rules and regulations
of the SEC. All other directors of the Board shall have the right to participate
as an Observer to the Audit Committee.

Notwithstanding the foregoing, any Observer may be excluded from any portion of
any meetings and/or distributions of materials if the Company is advised by its
legal counsel that such Observer’s attendance at such meeting or receipt of such
materials which would adversely affect the attorney-client privilege between the
Company and its legal counsel.

(g)    Reimbursement of Expenses. In accordance with the Company By-laws, the
Company shall reimburse each WTM Director, Insignia Director, Founder Director
and Principal Stockholder Designee for all reasonable and documented
out-of-pocket expenses incurred in connection with such director’s or designee’s
participation in the meetings of the Board or any committee of the Board,
including reasonable travel, lodging and meal expenses.

 

10



--------------------------------------------------------------------------------

(h)    D&O Insurance. The Company shall obtain and maintain in effect customary
director and officer indemnity insurance (any such director, officer or other
indemnified person covered by any such indemnity insurance policy, a “D&O
Indemnitee” and, collectively, the “D&O Indemnitees”).

(i)    Indemnification. The Company shall defend, indemnify and hold harmless
the Principal Stockholders, and their respective Affiliates, partners,
employees, agents, directors, managers, officers and controlling Persons (any
such Person, a “Stockholder Indemnitee” and, collectively, the “Stockholder
Indemnitees”) from and against any and all liabilities, losses, damages, costs,
expenses, taxes or obligations of any kind or nature (whether accrued or fixed,
absolute or contingent) in connection therewith (including reasonable attorneys’
fees and expenses, but in each case above excluding any income taxes of the
Stockholder Indemnitees or taxes based on fees or other compensation received by
or paid to the Stockholder Indemnitees) incurred by such Stockholder Indemnitee
before or after the date of this Agreement, arising out of any action, cause of
action, suit, proceeding or claim by any Person (other than the Company or any
of its subsidiaries) against such Stockholder Indemnitee (each, an “Action”)
arising directly or indirectly out of, or in any way relating to, (i) any
Principal Stockholder’s or its Affiliates’ beneficial ownership of Common Stock
or other equity securities of the Company or control or ability to influence the
Company or any of its subsidiaries (other than any such Actions (x) to the
extent such Actions arise out of any breach of this Agreement by a Stockholder
Indemnitee or its Affiliates or the breach of any fiduciary or other similar
duty or obligation of such Stockholder Indemnitee to its direct or indirect
equity holders, creditors or Affiliates or (y) to the extent such Actions are
directly caused by such Person’s willful misconduct), (ii) the business,
operations, properties, assets or other rights or liabilities of the Company or
any of its subsidiaries or (iii) any services provided prior, on or after the
date of this Agreement by the Principal Stockholders or their respective
Affiliates to the Company or any of its subsidiaries. The Company shall defend
at its own cost and expense in respect of any Action which may be brought
against the Company and/or its Affiliates and the Stockholder Indemnitees. The
Company shall defend at its own cost and expense any and all Actions which may
be brought in which the Stockholder Indemnitees may be impleaded with others
upon any Action by the Stockholder Indemnitees, except that if such damage shall
be proven to be the direct result of gross negligence, bad faith or willful
misconduct by any of the Stockholder Indemnitees, then such Stockholder
Indemnitee shall reimburse the Company for the costs of defense and other costs
incurred by the Company in proportion to such Stockholder Indemnitee’s
culpability as proven. In the event of the assertion against any Stockholder
Indemnitee of any Action or the commencement of any Action, the Company shall be
entitled to participate in such Action and in the investigation of such Action
and, after written notice from the Company to such Stockholder Indemnitee, to
assume the investigation or defense of such Action with counsel of the Company’s
choice at the Company’s expense; provided, however, that such counsel shall be
reasonably satisfactory to the Stockholder Indemnitee. Notwithstanding anything
to the contrary contained herein, the Company may retain one firm of counsel to
represent all Stockholder Indemnitees in such Action; provided, however, that
the Stockholder Indemnitee shall have the right to employ a single firm of
separate counsel (and any necessary local counsel) and to participate in the
defense or investigation of such Action and the Company shall bear the expense
of such separate counsel (and local counsel, if applicable), if (x) in the
opinion of counsel to the Stockholder Indemnitee, use of counsel of the
Company’s choice could reasonably be expected to give rise to a conflict of
interest, (y) the Company shall not have employed counsel satisfactory to the
Stockholder Indemnitee to represent the Stockholder Indemnitee within a
reasonable time after notice of the assertion of any such Action or (z) the
Company shall authorize the Stockholder Indemnitee to employ separate counsel at
the Company’s expense.

 

11



--------------------------------------------------------------------------------

(j)    Indemnification Priority. The Company hereby acknowledges that the D&O
Indemnitees and the Stockholder Indemnitees (collectively, the “Indemnitees”)
may have certain rights to indemnification, advancement of expenses and/or
insurance provided by a Principal Stockholder or one or more of their respective
Affiliates (collectively, the “Principal Stockholder Indemnitors”). The Company
hereby (i) agrees that the Company and any subsidiary of the Company that
provides indemnity shall be the indemnitor of first resort (i.e., its or their
obligations to an Indemnitee shall be primary and any obligation of any
Principal Stockholder Indemnitor to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by an Indemnitee
shall be secondary), (ii) agrees that it shall be required to advance the full
amount of expenses incurred by an Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
agreement or any other agreement between the Company and an Indemnitee, without
regard to any rights an Indemnitee may have against any Principal Stockholder
Indemnitor or their insurers, and (iii) irrevocably waives, relinquishes and
releases the Principal Stockholder Indemnitors from any and all claims against
the Principal Stockholder Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. The Company further agrees that no
advancement or payment by the Principal Stockholder Indemnitors on behalf of an
Indemnitee with respect to any claim for which such Indemnitee has sought
indemnification from the Company, as the case may be, shall affect the foregoing
and the Principal Stockholder Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Indemnitee against the Company.

(k)    Limitation of Liability. No Stockholder Indemnitee shall be personally
liable to the Company or any other Stockholder Indemnitee for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with (i) any Principal Stockholder’s or its Affiliates’ beneficial
ownership of Common Stock or other equity securities of the Company or control
or ability to influence the Company or any of its subsidiaries (other than any
such Actions (x) to the extent such Actions arise out of any breach of this
Agreement by a Stockholder Indemnitee or its Affiliates or the breach of any
fiduciary or other similar duty or obligation of such Stockholder Indemnitee to
its direct or indirect equity holders, creditors or Affiliates or (y) to the
extent such Actions are directly caused by such Person’s willful misconduct),
(ii) the business, operations, properties, assets or other rights or liabilities
of the Company or any of its subsidiaries or (iii) any services provided prior,
on or after the date of this Agreement by the Principal Stockholders or their
respective Affiliates to the Company or any of its subsidiaries.

 

12



--------------------------------------------------------------------------------

Section 3.2.    Voting Agreement. Each Principal Stockholder agrees to cast all
votes to which such Principal Stockholder is entitled in respect of its Company
Shares, whether at any annual or special meeting, by written consent or
otherwise, so as to cause to be elected to the Board those individuals
designated in accordance with Section 3.1(a)-(e) and to otherwise effect the
intent of this Article III; provided, that at any time any Principal Stockholder
holds more than 5%, but less than 10%, of the issued and outstanding shares of
Common Stock, such Principal Stockholder shall have the right, but not the
obligation, to terminate its obligations with the respect to the foregoing
voting agreement (and the reciprocal obligations of the other Principal
Stockholders with respect to any Principal Stockholder Designee of such
terminating Principal Stockholder shall automatically terminate). For the
avoidance of doubt, notwithstanding the election by such Principal Stockholder
to terminate its obligations with respect to the foregoing voting agreement, all
other terms of this Agreement shall continue in full force and effect with
respect to such terminating Principal Stockholder.

Section 3.3.    Additional Management Provisions. The Company hereby agrees and
acknowledges that the Principal Stockholder Designees of each Principal
Stockholder entitled to designate a member of the Board pursuant to this
Agreement shall receive such information relating to the financial condition,
business, prospects or corporate affairs of the Company as such Principal
Stockholder may from time to time reasonably request, and such Principal
Stockholder Designee may share such information about the Company with such
Principal Stockholder.

Section 3.4.    Confidentiality. Each Stockholder agrees with the Company for
the benefit of the Company that such Stockholder will, until the second
anniversary of the termination of this Agreement with respect to such
Stockholder, keep confidential and will not disclose, divulge or use for any
purpose (other than to monitor, increase or decrease its investment in the
Company) any confidential information obtained from the Company pursuant to this
Agreement or provided by or on behalf of the Company to such Stockholder unless
such confidential information (a) is known or becomes known to the public in
general (other than as a result of a breach of this Section 3.4 by such
Stockholder), (b) is or has been independently developed or conceived by the
Stockholder without use of the Company’s confidential information, (c) is
determined by the Company in good faith upon request of any Stockholder no
longer to be confidential information (as confirmed in writing to the
Stockholder by the Board) or (d) is or has been made known or disclosed to the
Stockholder by a third party without the Stockholder’s knowledge that the
disclosure of such information constitutes a breach of any obligation of
confidentiality such third party may have to the Company; provided, however,
that a Stockholder may disclose confidential information (i) to its attorneys,
accountants, consultants and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company; (ii) to any existing or prospective Affiliate, partner, member,
stockholder or wholly owned subsidiary of such Stockholder in the ordinary
course of business; provided that such Stockholder informs such Person that such
information is confidential and directs such Person to maintain the
confidentiality of such information; or (iii) as may otherwise be required by
law, including, without limitation, to the extent required in periodic
disclosures or for regulatory purposes; provided that the Stockholder promptly
notifies the Company of such disclosure and takes reasonable steps to minimize
the extent of any such required disclosure; provided, further that nothing in
this Section 3.4 shall be deemed to restrict any Stockholder’s ability to
monetize its equity investment in the Company in compliance with applicable
securities laws. Notwithstanding the foregoing, each of the Company and each
Stockholder acknowledges that each other Stockholder may develop or receive from
third parties information that is the same as or similar to the confidential
information of the Company, and agrees that nothing in this Agreement restricts
or prohibits any Stockholder (by itself or through a third party) from
developing, receiving or disclosing such information, or any products, services,
concepts, ideas, systems or techniques that are similar to or compete with the
products, services, concepts, ideas, systems or techniques contemplated by or
embodied in the confidential information of the Company.

 

13



--------------------------------------------------------------------------------

Section 3.5.    Access. The Company shall, and shall cause its subsidiaries,
officers, directors, employees, auditors and other agents to, (a) afford the
officers, employees, auditors and other agents of each Principal Stockholder,
during normal business hours and upon reasonable notice, reasonable access at
all reasonable times to its officers, employees, auditors, legal counsel,
properties, offices, plants and other facilities and to all books and records,
and (b) afford each Principal Stockholder the opportunity to discuss the
affairs, finances and accounts of the Company and its subsidiaries with their
respective officers from time to time as such Principal Stockholder may
reasonably request; provided, however, that the Company shall not be obligated
pursuant to this Section 3.5 to provide access to any information if the Company
has been advised by its legal counsel that the disclosure of such information
would adversely affect the attorney-client privilege between the Company and its
legal counsel.

Section 3.6.    Controlled Company.

(a)    The Principal Stockholders acknowledge and agree that, (i) by virtue of
this Article III, they are acting as a “group” within the meaning of the stock
exchange rules as of the date hereof, and (ii) by virtue of the combined voting
power of Company Shares held by the Principal Stockholders representing more
than 50% of the total voting power of the Company Shares outstanding as of the
Closing, the Company qualifies as of the Closing as a “controlled company”
within the meaning of the stock exchange rules.

(b)    So long as the Company qualifies as a “controlled company” for purposes
of the stock exchange rules, the Company will elect to be a “controlled company”
for purposes of the stock exchange rules, and will disclose in its annual
meeting proxy statement that it is a “controlled company” and the basis for that
determination. If the Company ceases to qualify as a “controlled company” for
purposes of the stock exchange rules, the Principal Stockholders and the Company
will take whatever action may be reasonably necessary in relation to such party,
if any, to cause the Company to comply with stock exchange rules as then in
effect within the timeframe for compliance available under such rules.

 

14



--------------------------------------------------------------------------------

Section 3.7.    Actions Requiring Principal Stockholder Approval. Subject to the
Company Charter, the Company By-laws and applicable laws, so long as the
Principal Stockholders continue to own at least a majority of the issued and
outstanding shares of Common Stock, the following actions by the Company or any
subsidiary of the Company shall require the prior written consent of a Majority
in Interest of the Principal Stockholders:

(a)    Change in Control. Entering into or effecting a Change in Control.

(b)    Certain Acquisitions and Dispositions. Directly or indirectly, entering
into or effecting any transaction or series of related transactions involving,
or entering into any agreement providing for, (i) the purchase, lease, license,
exchange or other acquisition by the Company or its subsidiaries of any assets
and/or equity securities for consideration having a fair market value (as
reasonably determined by the Board and including the assumption of indebtedness)
in excess of $20.0 million and/or (ii) the sale, lease, license, exchange or
other disposal by the Company or its subsidiaries of any assets and/or equity
securities having a fair market value or for consideration having a fair market
value (in each case as reasonably determined by the Board and including the
assumption of indebtedness) in excess of $20.0 million; in each case, other than
transactions solely between or among the Company, Intermediate Holdco, QL
Holdings LLC and any subsidiary of QL Holdings LLC.

(c)    Affiliate Transactions. Neither the Company, QL Holdings LLC nor or any
of their respective subsidiaries shall make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, loan, advance or guarantee with, or for the benefit of, any
Principal Stockholder or any Affiliate of a Principal Stockholder (each, an
“Affiliate Transaction”). For purposes of this Agreement, the following shall
not constitute an “Affiliate Transaction”: (i) any transaction, contract,
agreement, loan, advance or guarantee completed or in effect upon, or prior to,
the Closing and (ii) any transaction, contract or agreement relating to director
and officer indemnification, advancement of expenses and/or insurance.
Notwithstanding anything to the contrary in this Section 3.7, an Affiliate
Transaction shall require the prior written consent of a Majority in Interest of
the Principal Stockholders excluding the interested Principal Stockholder.
Solely for purposes of this Section 3.7(c), each Founder (together with any of
its Permitted Affiliate Transferees) individually shall be deemed a Principal
Stockholder.

(d)    Certain Joint Ventures and Business Alliances. Directly or indirectly,
entering into any joint venture or similar business alliance involving, or
entering into any agreement providing for, the investment, contribution or
disposition by the Company or its subsidiaries of assets (including stock of any
such subsidiaries) having a fair market value (as reasonably determined by the
Board) in excess of $20.0 million, other than transactions solely between or
among the Company, Intermediate Holdco and QL Holdings LLC.

 

15



--------------------------------------------------------------------------------

(e)    Certain Indebtedness. Incurring (or extending, supplementing or otherwise
modifying any of the material terms of) any indebtedness (including any
refinancing of existing indebtedness), assuming, guaranteeing, endorsing or
otherwise as an accommodation becoming responsible for the obligations of any
other Person (other than the Company or any of its subsidiaries), or entering
into (or extending, supplementing or otherwise modifying any of the material
terms of) any agreement under which the Company or any of its subsidiaries may
incur indebtedness in the future, in each case in an aggregate principal amount
in excess of $20.0 million in any transaction or series of related transactions
and other than a drawdown of amounts committed (including under a revolving
facility) under a debt agreement that previously received the prior written
consent of a Majority in Interest of the Principal Stockholders or that was
entered into on or prior to the date hereof.

(f)    Issuance of Equity Securities. Authorizing or issuing equity securities
of the Company or its direct or indirect subsidiaries other than (i) pursuant to
any equity incentive plans or arrangements that have been approved by the Board
or (ii) upon an exchange of Class B-1 Units (together with an equivalent number
of shares of the Class B Common Stock) for shares of the Class A Common Stock
pursuant to the Exchange Agreement.

(g)    Dissolution; Liquidation; Reorganization; Bankruptcy. Initiating a
voluntary liquidation, dissolution, receivership, bankruptcy or other insolvency
proceeding involving the Company, QL Holdings LLC or any of their respective
subsidiaries that is a “significant subsidiary” as defined in Rule 1-02 of
Regulation S-X under the Exchange Act.

(h)    Nature of Business. Making any material change to the nature of the
business, the strategic direction or line of business of the Company or any of
its subsidiaries.

(i)    Chief Executive Officer. Hiring a new Chief Executive Officer or
terminating the employment of the Chief Executive Officer; provided, however,
that the consent of the Founder Investor shall not be required for the
termination of any Founder.

(j)    Size of Board. Increasing or decreasing the size of the Board other than
in accordance with Article III.

(k)    Certain Actions by QL Holdings LLC. Authorizing its subsidiary,
Intermediate Holdco, as managing member of QL Holdings LLC, to:

(1)    approve of transfers of Class A-1 Units or Class B-1 Units pursuant to
Section 9.01 of the LLC Agreement.

(2)    approve of QL Holdings LLC’s entry into certain restricted transactions
pursuant to Section 9.06(a) of the LLC Agreement.

(3)    amend or waive any part of the LLC Agreement pursuant to
Section 14.08(iii) of the LLC Agreement.

(4)    cause the merger of QL Holdings LLC with or into the Company or any
subsidiary of the Company.

(l)    Exchanges. Electing to deliver Cash Consideration (as such term is
defined in the Exchange Agreement) in connection with an exchange under the
Exchange Agreement. Notwithstanding anything to the contrary in this
Section 3.7, such election shall require the prior written consent of a Majority
in Interest of the Principal Stockholders excluding any interested Principal
Stockholder. Solely for purposes of this Section 3.7(l), each Founder (together
with any of its Permitted Affiliate Transferees) individually shall be deemed a
Principal Stockholder.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PROVISIONS

Section 4.1.    Company Charter and Company By-laws. The provisions of this
Agreement shall be controlling if any such provisions or the operation thereof
conflict with the provisions of the Company Charter or the Company By-laws. The
Company and the Principal Stockholders agree to take all Necessary Action to
amend the Company Charter and Company By-laws so as to avoid any conflict with
the provisions hereof.

Section 4.2.    Freedom to Pursue Opportunities. Subject to Section 12.03 of the
Company Charter and any contractual obligations by which the Company or any or
all of the Principal Stockholders may be bound from time to time, none of the
Principal Stockholders nor any of their Affiliates shall have a duty to refrain
from engaging, directly or indirectly, in the same or similar business
activities or lines of business as the Company or any of the Company’s
Affiliates, including those business activities or lines of business deemed to
be competing with the Company or any of the Company’s Affiliates. To the fullest
extent permitted by law none of the Principal Stockholders nor any of their
Affiliates, nor any of their respective officers or directors, shall be liable
to the Company or its stockholders, or to any Affiliate of the Company or such
Affiliate’s stockholders or members, for breach of any fiduciary duty, solely by
reason of any such activities of any Principal Stockholder or its Affiliates, or
of the participation therein by any officer or director of any Principal
Stockholder or its Affiliates. To the fullest extent permitted by law, but
subject to any contractual obligations by which the Company or any or all of the
Principal Stockholders may be bound from time to time, none of the Principal
Stockholders nor any of its Affiliates shall have a duty to refrain from doing
business with any client, customer or vendor of the Company or any of the
Company’s Affiliates, and without limiting Section 12.03 of the Company Charter,
none of the Principal Stockholders nor any of their Affiliates nor any of their
respective officers, directors or employees shall be deemed to have breached
his, her or its fiduciary duties, if any, to the Company or its stockholders or
to any Affiliate of the Company or such Affiliate’s stockholders or members
solely by reason of engaging in any such activity. Subject to any contractual
provisions by which the Company or any or all of the Principal Stockholders or
their respective Affiliates may be bound from time to time, in the event that
any Principal Stockholder or any of their Affiliates or any of their respective
officers, directors or employees, acquires knowledge of a potential transaction
or other matter which may be a corporate opportunity for any Principal
Stockholder (or any of its respective Affiliates), on the one hand, and the
Company (or any of its Affiliates), on the other hand, none of the Principal
Stockholders nor any of their Affiliates, officers, directors or employees shall
have any duty to communicate or offer such corporate opportunity to the Company
or any of its Affiliates, and to the fullest extent permitted by law, none of
the Principal Stockholders nor any of their Affiliates, officers, directors or
employees shall be liable to the Company or its stockholders, or any Affiliate
of the Company or such Affiliate’s stockholders or members, for breach of any
fiduciary duty or otherwise, solely by reason of the fact that such Principal
Stockholder or any of its Affiliates, officers, directors or employees acquires,
pursues or obtains such corporate opportunity for itself, directs such corporate
opportunity to another person, or otherwise does not communicate information
regarding such corporate opportunity to the Company or any of its Affiliates,
and the Company (on behalf of itself and its Affiliates and their respective
stockholders and Affiliates) to the fullest extent permitted by law hereby
waives and renounces in accordance with Section 122(17) of the DGCL any claim
that such business opportunity constituted a corporate opportunity that should
have been presented to the Company or any of its Affiliates. For purposes of
this Section 4.2, the term “Affiliate” shall be given the meaning set forth in
prong (a) of the definition herein.

 

17



--------------------------------------------------------------------------------

Section 4.3.    Assignment; Benefit.

(a)    The rights and obligations hereunder shall not be assignable without the
prior written consent of the other parties hereto, subject to the prior
termination of this Agreement with respect to any Principal Stockholder in
accordance with Section 4.5. Any attempted assignment of rights or obligations
in violation of this Section 4.3 shall be null and void. Notwithstanding the
requirement to obtain the prior written consent of the other parties hereto,
each of WTM, Insignia and the Founders, without the prior written consent of the
other parties hereto, may, at any time, assign their rights and obligations
hereunder (in whole or in part) to any of their respective Affiliates to whom
such party transfers any shares of Common Stock (together with an equivalent
number of Class B-1 Units, in the case of any transfer of Class B Common Stock)
held by such party as of the Closing; provided that any such assignee shall only
become a party hereto by executing a counterpart signature page hereof and, if
applicable, joinders to the Exchange Agreement and the LLC Agreement, in each
case in accordance with the terms therein (any such assignee, a “Permitted
Affiliate Transferee”).

(b)    This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto, and their respective successors and permitted assigns, and
there shall be no third-party beneficiaries to this Agreement other than the
Indemnitees and the Principal Stockholder Indemnitors under Section 3.1(h), and
the Principal Stockholders and their Representatives under Section 4.2.

Section 4.4.    Restrictions on Business Combination Transactions. The Company
shall not be a party to any reorganization, Share Exchange, consolidation,
conversion or merger or any other transaction having an effect on stockholders
substantially similar to that resulting from a reorganization, Share Exchange,
consolidation, conversion or merger (each a “Business Combination Transaction”)
that includes or is in conjunction with a transaction involving the disposition,
exchange or conversion of Class B-1 Units for consideration unless (a) each
holder of Class A Common Stock and Class B-1 Units (together with an equivalent
number of shares of Class B Common Stock) is allowed to participate pro rata in
such Business Combination Transaction (as if the Class B-1 Units (together with
an equivalent number of shares of Class B Common Stock) had been exchanged
immediately prior to such Business Combination Transaction for Class A Common
Stock pursuant to the Exchange Agreement) and (b) the gross proceeds payable in
respect of each Class B-1 Unit equals the gross proceeds that would be payable
on account of such Class B-1 Unit if it were exchanged immediately prior to such
Business Combination Transaction into Class A Common Stock pursuant to the
Exchange Agreement. Nothing in this Section 4.4 shall be deemed to modify any of
the rights of Insignia or the Founders set forth in the Tax Receivables
Agreement.

 

18



--------------------------------------------------------------------------------

Section 4.5.    Termination. If not otherwise stipulated, this Agreement shall
terminate automatically (without any action by any party hereto) as to each
Principal Stockholder when such Principal Stockholder no longer holds at least
5% of the issued and outstanding shares of Common Stock.

Section 4.6.    Limits on Transfer or Issuance of Common Stock.

(a)    The parties each acknowledge and agree that no shares of Class A Common
Stock may be issued unless (a) an equivalent number of Class A-1 Units are
issued therewith (including any issuances of shares of Class A Common Stock held
in treasury or otherwise by the Company or any of its subsidiaries) or (b) the
issuance of shares of Class A Common Stock is to a holder of Class B-1 Units in
exchange for Class B-1 Units (together with an equivalent number of shares of
Class B Common Stock) pursuant to the Exchange Agreement. The parties each also
acknowledge and agree that no shares of Class B Common Stock may be Transferred
or issued unless an equivalent number of Class B-1 Units are Transferred or
issued therewith (including any transfers or issuances of shares of Class B
Common Stock held in treasury or otherwise by the Company or any of its
subsidiaries) and that the Company will not register any Transfers of shares of
Class B Common Stock that do not satisfy this Section 4.6(a).

(b)    After the expiration of the 180-day lock-up pursuant to that certain lock
up agreement entered into with the several underwriters in connection with the
IPO and until the one-year anniversary of the Closing, the Principal
Stockholders shall coordinate any sale of their respective shares of Common
Stock, which in any event shall provide for sales on a pro rata basis by all
Principal Stockholders that elect to participate in any sale.

Section 4.7.    Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

19



--------------------------------------------------------------------------------

Section 4.8.    Entire Agreement; Amendment.

(a)    This Agreement sets forth the entire understanding and agreement among
the parties with respect to the transactions contemplated herein and supersedes
and replaces any prior understanding, agreement or statement of intent, in each
case written or oral, of any kind and every nature with respect hereto. This
Agreement or any provision hereof may only be amended, modified or waived, in
whole or in part, at any time by an instrument in writing signed by each of the
Principal Stockholders with respect to which this Agreement is not terminated.

(b)    No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

(c)    The parties hereby agree to take no action to amend or repeal the
provisions set forth in Section 10.02 of the Company Charter (whether directly,
by the filing of a certificate of designations, powers, preferences, rights or
privileges, by a Business Combination Transaction or otherwise) in any respect,
or to adopt, amend (whether directly, by the filing of a certificate of
designations, powers, preferences, rights or privileges, by a Business
Combination Transaction or otherwise) or repeal any other provision of the
Company Charter which would have the effect of modifying or permitting the
circumvention of the provisions set forth in Section 10.02 of the Company
Charter, unless such action is approved by the affirmative vote of the holders
of not less than 75% of the voting power of the outstanding shares of Class A
Common Stock entitled to vote with respect thereto.

Section 4.9.    Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
Counterpart signature pages to this Agreement may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

 

20



--------------------------------------------------------------------------------

Section 4.10.    Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given, made or delivered by personal
hand delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery (and such
notice shall be deemed to have been duly given, made or delivered (a) on the
date received, if delivered by personal hand delivery, (b) on the date received,
if delivered by facsimile transmission, by electronic mail or by registered
first-class mail prior to 5:00 p.m. prevailing local time on a Business Day, or
if delivered after 5:00 p.m. prevailing local time on a Business Day or on other
than a Business Day, on the first Business Day thereafter and (c) two (2)
Business Days after being sent by air courier guaranteeing overnight delivery),
at the following addresses (or at such other address as shall be specified by
like notice):

if to the Company, to:

MediaAlpha, Inc.

700 South Flower Street, Suite 640

Los Angeles, California 90017

Attention: General Counsel

E-mail: legal@mediaalpha.com

with a copy (which shall not constitute notice) to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: C. Daniel Haaren

Facsimile: (212) 474-1708

E-mail: dhaaren@cravath.com

if to the WTM Investor, to:

White Mountains Investments (Luxembourg) S.à r.l.

Société à responsabilité limitée

1, rue Hildegard von Bingen

Luxembourg, L-1282

R.C.S. Luxembourg: B 167.137

Attention: Manfred Schneider

 

21



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

White Mountains Insurance Group, Ltd.

23 S. Main St, Suite 3B

Hanover, NH 03755

Attention: Robert Seelig, EVP & GC

and

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: David J. Perkins

Facsimile: (212) 474-1708

E-mail: dperkins@cravath.com

if to the Insignia Investor, to:

Insignia Capital Group

1333 California Blvd, Suite 520

Walnut Creek, CA 94596

Attention: Tony Broglio

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 N. LaSalle Street

Chicago, IL 60654

Attention: Robert Wilson, P.C.

E-mail: robert.wilson@kirkland.com

if to the Founder Investor, to:

700 S. Flower St., Suite 640

Los Angeles, CA 90017

Attention: Steven Yi

 

22



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

2049 Century Park East, Suite 3700

Los Angeles, CA 90067

Attention: Hamed Meshki, P.C.

E-mail: hamed.meshki@kirkland.com

and

Kirkland & Ellis LLP

601 Lexington Avenue, New York, NY 10022

Attention: Timothy Cruickshank, P.C.

E-mail: tim.cruickshank@kirkland.com

Section 4.11.    Governing Law. THIS AGREEMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

Section 4.12.    Jurisdiction. ANY ACTION OR PROCEEDING AGAINST THE PARTIES
RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT EXCLUSIVELY IN THE COURTS
OF THE STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFOR) THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING. ANY ACTIONS OR PROCEEDINGS TO ENFORCE A JUDGMENT
ISSUED BY ONE OF THE FOREGOING COURTS MAY BE ENFORCED IN ANY JURISDICTION.

Section 4.13.    Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS
THAT SUCH PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE),
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR
PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY
WAY CONNECTED WITH THE DEALINGS OF ANY STOCKHOLDER IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 4.13 CONSTITUTES A
MATERIAL INDUCEMENT UPON WHICH IT IS RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.13 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.

 

23



--------------------------------------------------------------------------------

Section 4.14.    Specific Performance. It is hereby agreed and acknowledged that
it will be impossible to measure in money the damages that would be suffered if
the parties fail to comply with any of the obligations herein imposed on them by
this Agreement and that, in the event of any such failure, an aggrieved party
will be irreparably damaged and will not have an adequate remedy at law. Any
such party shall therefore be entitled (in addition to any other remedy to which
such party may be entitled at law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

Section 4.15.    Subsequent Acquisition of Shares. Any equity securities of the
Company acquired subsequent to the date hereof by a Stockholder shall be subject
to the terms and conditions of this Agreement.

Section 4.16.    Transfer Restrictions on Class B Common Stock.

(a)    Any purported transfer of shares of Class B Common Stock in violation of
the restrictions described in Section 4.6(a) (the “Restrictions”) shall be null
and void. If, notwithstanding the foregoing prohibition, a person shall,
voluntarily or involuntarily, purportedly become or attempt to become, the
purported owner (“Purported Owner”) of shares of Class B Common Stock
transferred in violation of the Restrictions, then the Purported Owner shall not
obtain any rights in and to such shares of Class B Common Stock (the “Restricted
Shares”), and the purported transfer of the Restricted Shares to the Purported
Owner shall not be recognized by the Company’s transfer agent (the “Transfer
Agent”).

(b)    Upon a determination by the Board that a person has attempted or may
attempt to transfer or to acquire Restricted Shares in violation of
Section 4.6(a), the Board may take such action as it deems advisable to refuse
to give effect to such transfer or acquisition on the books and records of the
Company, including without limitation to cause the Transfer Agent to record the
Purported Owner’s transferor as the record owner of the Restricted Shares, and
to institute proceedings to enjoin or rescind any such transfer or acquisition.

(c)    The Board may, to the extent permitted by law, from time to time
establish, modify, amend or rescind, by by-law or otherwise, regulations and
procedures not inconsistent with the provisions of this Section 4.16 for
determining whether any acquisition of shares of Class B Common Stock would
violate the Restrictions and for the orderly application, administration and
implementation of the provisions of this Section 4.16. Any such procedures and
regulations shall be kept on file with the Secretary of the Company and with its
Transfer Agent and shall be made available for inspection by any prospective
transferee and, upon written request, shall be mailed to any holder of shares of
Class B Common Stock.

 

24



--------------------------------------------------------------------------------

(d)    The Board shall have all powers necessary to implement the Restrictions,
including without limitation the power to prohibit the transfer of any shares of
Class B Common Stock in violation thereof.

(e)    Upon the transfer of any shares of Class B Common Stock to the Company by
the Principal Stockholders, or their successors and assigns, such shares of
Class B Common Stock shall immediately be cancelled on the books and records of
the Company and shall no longer be deemed to be issued and outstanding capital
stock of the Company.

Section 4.17.    Effectiveness. This Agreement shall become operative and
effective upon, but contingent on, the effectiveness of the Company Charter.

[Signature pages follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

MEDIAALPHA, INC. By:   /s/ Steven Yi Name: Steven Yi Title: Chief Executive
Officer

 

WHITE MOUNTAINS INVESTMENTS (LUXEMBOURG) S.À R.L. By:   /s/ Manfred Schneider
Name: Manfred Schneider Title: Manager

 

INSIGNIA QL HOLDINGS, LLC By:   /s/ Tony Broglio Name: Tony Broglio Title:
President and Secretary

 

INSIGNIA A QL HOLDINGS, LLC By:   /s/ Tony Broglio Name: Tony Broglio Title:
President and Secretary

 

 

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

STEVEN YI By:   /s/ Steven Yi

 

EUGENE NONKO By:   /s/ Eugene Nonko

 

AMBROSE WANG By:   /s/ Ambrose Wang

 

OBF INVESTMENTS, LLC By:   /s/ Steven Yi Name: Steven Yi Title: Manager

 

O.N.E. HOLDINGS LLC By:   /s/ Eugene Nonko Name: Eugene Nonko Title: Manager

 

WANG FAMILY INVESTMENTS LLC By:   /s/ Ambrose Wang Name: Ambrose Wang Title:
Manager

 

 

 

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

QUOTELAB HOLDINGS, INC. By:   /s/ Steven Yi Name: Steven Yi Title: President and
CEO

 

 

 

 

 

[Signature Page to Stockholders Agreement]